UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7542



BEVERLY RICARDO MANGUM,

                                            Plaintiff - Appellant,

          versus

L. W. HUFFMAN; J. B. TAYLOR; D. C. STEWART; A.
L. CRAWFORD; SERGEANT BERRY; H. BOOTH-BROWN;
C/O CARTER, JR.; G. DEDRICK; LYNN COX; G. P.
HACTON; LIEUTENANT JONES; M. W. MURPHY; P. N.
KNIGHT, Captain; S. W. HOLLOR; T. S. MILLER;
F. S. ROBINSON; T. STEWART; C/O PROCTOR; L.
SHEFFER; ASSISTANT WARDEN JARVIS; S. FARRISH;
C/O KEY; C/O HAROLD; SERGEANT HENRY; L.
PAINTER; CAPTAIN SPITLER; R.R. HOLLOWAY; C/O
EUTSLER; P. JOHNSON; C/O WALTERS; R. DAWSON;
J. LEE; L. M. SAUNDERS; P. MASSIE; C/O SPEARS;
R. L. FRADY; J. H. LYLE, Lieutenant; C/O
FLETCHER; C/O GARRETT; SERGEANT SLIVER;
SERGEANT TAYLOR; D. SWISHER; R. BOYER,

                                           Defendants - Appellees,

          and


SERGEANT HENNY; D. N. FOLEY; C/O ALLEN;
SERGEANT HARRIS; K. BAILEY; UNKNOWN MEMBERS OF
THE APPEALS UNIT,

                                                       Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-94-403-R)
Submitted:    April 15, 1996             Decided:   April 23, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Beverly Ricardo Mangum, Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and Fed. R. Civ. P.
59(e) motion to alter or amend the judgment. We have reviewed the

record and the district court's opinion and find no abuse of dis-

cretion and no reversible error. Accordingly, we affirm on the

reasoning of the district court. Mangum v. Huffman, No. CA-94-403-R
(W.D. Va. Sept. 5 & 15, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED

                                2